 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

Exhibit 10.2

 

NINTH AMENDMENT TO LEASE

 

(Norwegian Cruise Line – The Landing at MIA)

 

THIS NINTH AMENDMENT TO LEASE (“Amendment”) is dated effective and for
identification purposes as of June 30, 2015 (the “Effective Date”), and is made
by and between SPUS7 MIAMI ACC, LP, a Delaware limited partnership (“Landlord”),
and NCL (BAHAMAS) LTD., a Bermuda company, d/b/a Norwegian Cruise Line
(“Tenant”).

 

RECITALS:

 

WHEREAS, Landlord’s predecessor-in-interest (Hines REIT Airport Corporate Center
LLC) and Tenant entered into that certain Lease Agreement dated December 1, 2006
(“Original Lease”), as amended by that certain First Amendment dated December 1,
2006, Second Amendment dated March 20, 2007, Third Amendment dated July 31,
2007, Letter Agreement dated August 1, 2007, Fourth Amendment dated December 10,
2007, Fifth Amendment dated February 2, 2010, Sixth Amendment dated April 1,
2012, Seventh Amendment dated June 29, 2012, and Eighth Amendment dated January
28, 2015 (collectively, the “Lease”), pertaining to the premises currently
comprised of a total of approximately 205,798 rentable square feet of space (of
which 125,806 rentable square feet of space are located in 7665 Corporate Center
Drive, Miami, Florida (“Building 11”) and 72,925 rentable square feet of space
are located in 7650 Corporate Center Drive, Miami, Florida (“Building 10”)
(collectively, the “Original Office Premises”), and 7,067 rentable square feet
of space are located in 7245 Corporate Center Drive, Miami, Florida (“Building
3”) (“the Warehouse Premises”). Pursuant to the Eighth Amendment, the Original
Office Premises was remeasured. Accordingly, as of the Extension Commencement
Date (i.e., February 1, 2023), Tenant’s leased rentable square footage will be
increased by 5,294 rentable square feet of space in Building 11 and by 2,053
rentable square feet of space in Building 10. Additionally, on January 31, 2023,
Tenant’s lease of the Warehouse Premises shall expire. Therefore, as of the
Extension Commencement Date, the total rentable square footage for the Original
Office Premises shall be 206,078 rentable square feet of space. Further, as of
the Expansion Commencement Date, Tenant shall lease from Landlord 65,862
rentable square feet of space located in 7300 Corporate Center Drive, Miami,
Florida (“Building 8”) and an additional 4,434 rentable square feet of space in
Building 10. The Original Office Premises and Building 8 premises (but not
including the Expansion Premises set forth in this Amendment) are collectively
referred to herein as the “Total Premises”. Upon the Extension Commencement
Date, the Total Premises shall be comprised of approximately 276,374 rentable
square feet of space (of which 131,100 rentable square feet of space are located
in Building 11, 79,412 rentable square feet of space are located in Building 10,
and 65,862 rentable square feet of space are located in Building 8), plus the
Expansion Premises set forth in this Amendment; and

 

WHEREAS, Landlord and Tenant desire to enter into this Amendment to expand the
Total Premises and provide for certain other matters as more fully set forth
herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.

 

1.           Definitions. The capitalized terms used herein shall have the same
definitions as set forth in

 

1

 

 

the Lease, unless otherwise defined herein.

 

2.           Expansion.

 

(a)          Expansion Premises. The term “Expansion Premises” is hereby defined
to be and to mean the majority of the first (1st) Floor, in Building 8,
consisting of approximately 28,396 total rentable square feet of space (which is
the final agreement of the parties and not subject to adjustment), as outlined
on Exhibit A, attached hereto and incorporated herein by this reference. The
Expansion Premises shall be delivered in the following manner:

 

Space   RSF   Estimated Delivery Date   Commencement Date Suites 102 & 112  
19,287   The earlier to occur of (i) July 1, 2015, or (ii) the mutual execution
of this Amendment.   Four (4) months after the Delivery Date.              
Suite 100   4,509   Tenant shall submit to Landlord a preliminary construction
schedule with a projected commencement date.*   Four (4) months after the
Delivery Date.               Suite 111   4,600   July 1, 2015   November 1, 2015
(i.e., four (4) months after the Delivery Date.

 

* Subject to Tenant providing Landlord with a preliminary construction schedule
including a projected commencement date for construction of Suite 100, Landlord
shall relocate its existing management offices in order to accommodate said
schedule.

 

Promptly following delivery of any portion of the Expansion Premises, the
parties shall execute and deliver to one another a Confirmation of Lease Terms
and Dates confirming such dates, substantially in the form attached hereto as
Exhibit C, each being an “Actual Delivery Date”.

 

(b)          Expansion Commencement Date. The term “Expansion Commencement Date”
with respect to each portion of the Expansion Premises shall mean the date which
is four (4) months after Landlord delivers possession of each portion of the
Expansion Premises to Tenant. Effective as of each applicable Expansion
Commencement Date, the defined term “Leased Premises” under the Lease shall
include the Total Premises and the applicable portion of the Expansion Premises,
except in accordance with the Eighth Amendment, the expiration date of the Lease
Term for the Warehouse Premises shall not be extended by this Amendment and
shall remain to expire on January 31, 2023.

 

(c)          Expansion Expiration Date. Tenant’s lease of the Expansion Premises
shall expire coterminous with the Lease on January 31, 2028 (“Expansion
Expiration Date”).

 

(d)          Expansion Term. The term “Expansion Term” is hereby defined to be
and to mean that period of time commencing on the applicable Expansion
Commencement Date and expiring on the Expansion Expiration Date.

 

(e)          Acceptance. Effective on each applicable Expansion Commencement
Date,

 

2

 

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, on the
terms and conditions set forth in the Lease and herein, that portion of the
Expansion Premises. Tenant shall accept the Expansion Premises in its present
“as is” condition as of the Effective Date of this Amendment. Tenant shall
install the work set forth in the Work Letter, attached hereto as Exhibit B and
incorporated herein by this reference.

 

(f)          Notwithstanding anything herein to the contrary, if, in order for
Tenant to receive a building permit for Tenant Improvements (as defined in
Exhibit B) or a certificate of occupancy or completion for the Tenant
Improvements, any portion of the existing building systems located outside of
and serving any portion of the Expansion Premises or any portion of the existing
common areas located on any floors containing any portion of the Expansion
Premises are required by applicable governmental authority, to be made compliant
with the currently applicable building code or fire code or applicable
requirements of the Americans with Disabilities Act (“ADA”), then Landlord
agrees that it is Landlord’s responsibility, at its cost, to perform the
necessary work to make said portion of the existing building systems and/or
existing common areas compliant; however, Tenant acknowledges and agrees that
Landlord is only responsible for the building systems up to the point of common
connection for the floor on which the applicable portion of the Expansion
Premises are located and under no circumstances shall Landlord be required to
upgrade restrooms on the first (1st) Floor of Building 8 to meet ADA
requirements.

 

3.           Base Rental for the Expansion Premises. During the Expansion Term,
Tenant shall pay to Landlord Base Rental (as defined in Section 2.1 of the
Original Lease) for the Expansion Premises in full and without offset or demand
except as otherwise set forth in the Lease, provided that such Base Rental shall
be payable in monthly installments as follows:

 

Dates  Annual Rate/RSF*   Monthly Installment  Expansion Commencement Date –
08/31/16*  $[*]   $[*]* 09/01/16 – 08/31/17  $[*]   $[*]  09/01/17 – 08/31/18 
$[*]   $[*]  09/01/18 – 08/31/19  $[*]   $[*]  09/01/19 – 08/31/20  $[*]   $[*] 
09/01/20 – 08/31/21  $[*]   $[*]  09/01/21 – 08/31/22  $[*]   $[*]  09/01/22 –
08/31/23  $[*]   $[*]  09/01/23 – 08/31/24  $[*]   $[*]  09/01/24 – 08/31/25 
$[*]   $[*]  09/01/25 – 08/31/26  $[*]   $[*]  09/01/26 – 08/31/27  $[*]   $[*] 
09/01/27 – Expansion Expiration Date (01/31/28)  $[*]   $[*] 

 

* The rate per square foot will be applicable to each portion of the Expansion
Premises (Suites 102 and 112, 100 and 111); however, the monthly installment
will fluctuate based on which portion of the Expansion Premises is included at
that time. Each portion of the Expansion Premises shall be entitled to four (4)
months of build out time following the applicable Actual Delivery Date, as more
fully set forth in Section 2(a) above. Additionally, Tenant shall receive twelve
(12) full calendar months of abated Base Rental for each portion of the
Expansion Premises, commencing on the applicable Expansion Commencement Date of
each portion of the Expansion Premises (i.e., four (4) months following the
applicable Actual Delivery Date of each portion of the Expansion Premises). If
the applicable Expansion Commencement Date is other than the first day of a
calendar month, then the first and last months of the applicable abatement
period shall be prorated. Such abatement shall apply solely to payment of the

 

3

 

  

monthly installments of Base Rental and shall not be applicable to any other
charges, expenses or costs payable by Tenant under the Lease or this Amendment,
including, without limitation, Tenant’s obligation to pay Additional Rental and
its utilities. In the event that Tenant defaults under the terms and conditions
of the Lease or this Amendment beyond any applicable notice and cure period
resulting in the loss of Tenant’s right to possess the Premises, Landlord shall
have a claim for the unamortized portion of all conditionally abated rental
(without limitation and in addition to any and all other rights and remedies
available to Landlord provided herein or at law and in equity).

 

Except as otherwise expressly set forth herein, Base Rental shall be payable
pursuant to the terms and conditions of Article 2 of the Original Lease. Tenant
shall be solely liable for any and all tax on rental.

 

4.           Tenant's Percentage Share and Operating Expenses. Beginning on the
Expansion Commencement Date of each applicable portion of the Expansion
Premises, Tenant's Percentage Share, as defined in Section 2.3(c) of the
Original Lease, shall be increased based upon an amount determined by (a) the
fraction, the numerator of which is the total number of Rentable Square Feet
then leased by Tenant in Building 8, and the denominator of which is the greater
of (i) ninety-five percent (95%) of the total Rentable Square Feet in Building
8; or (ii) the total Rentable Square feet in Building 8 actually leased or
occupied by tenants. Operating Expenses for calendar year 2015 are presently
estimated to be $12.01 per rentable square foot of space in the Expansion
Premises.

 

5.           Tenant's Parking Spaces for Building 8. Tenant shall have the right
to use an increased number of parking spaces based on the new rentable area of
the Expansion Premises, pursuant to the same terms and conditions as Section 8
of the Eighth Amendment, except that upon on the Expansion Commencement Date,
Tenant shall also receive an additional fourteen (14) parking permits for the
Building 8 parking garage, at no additional cost to Tenant, as shown on Exhibit
D, attached hereto and incorporated herein by this reference.

 

6.           Signs. Tenant shall have signage rights to the Building 8 Façade
Sign and the Building 8 Monument Sign, including the right to install and
maintain signage using any, a combination of any, or all of Tenant’s and its
related companies’ brand names including, but not limited to, Norwegian,
Oceania, Regent, and any others pursuant to the same terms and conditions of
Section 9 of the Eighth Amendment.

 

7.           Waiver of Previous Options. Landlord and Tenant hereby acknowledge
and agree that Tenant expressly waives the Building 8 right of offer with
respect to the fourth (4th) Floor of the Building, as more particularly set
forth in Section 12(a) of the Eighth Amendment.

 

4

 

  

8.           Brokers. Tenant hereby represents and warrants to Landlord that
Tenant has not dealt with any real estate brokers or leasing agents, except
Flagler Brokerage and Management Services, LLC, in association with Travers
Realty Corporation, d/b/a Travers Cresa, who represent Tenant, and Landlord
hereby represents and warrants to Tenant that CBRE, Inc., is the sole real
estate broker or leasing agent representing Landlord (collectively, the
“Brokers”). Landlord and Tenant hereby agree to indemnify and to hold each other
harmless against any loss, expense, or liability with respect to any claims for
commissions or brokerage fees arising from or out of any breach of the foregoing
representation and warranty. Landlord shall pay all brokerage commissions due to
the Brokers pursuant to a separate agreement. Landlord, Tenant and Broker
acknowledge and agree that from the sale of the Office Park in October 2014,
Landlord has held in escrow [*]. Landlord shall release said funds held in
escrow to Flagler Brokerage and Management Services, LLC and Travers Realty
Corporation, d/b/a Travers Cresa within thirty (30) days of the mutual execution
of this Amendment.

 

9.           Miscellaneous. With the exception of those matters set forth in
this Amendment, Tenant's leasing of the Leased Premises (including the Expansion
Premises set forth herein) shall be subject to all terms, covenants and
conditions of the Lease. In the event of any express conflict or inconsistency
between the terms of this Amendment and the terms of the Lease, the terms of
this Amendment shall control and govern. Except as expressly modified by this
Amendment, all other terms and conditions of the Lease are hereby ratified and
affirmed. This Amendment may be executed in any number of counterparts, and
delivery of any counterpart to the other party may occur by electronic or
facsimile transmission; each such counterpart shall be deemed an original
instrument, but all such counterparts together shall constitute one agreement.
An executed Amendment containing the signatures (whether original, faxed or
electronic) of all the parties, in any number of counterparts, is binding on the
parties. The “Effective Date” of this Amendment will be the date on which the
last party shall have executed and delivered a fully executed Amendment to the
other party. The parties acknowledge that the Lease is a valid and enforceable
agreement and that neither party has any demands, claims (matured or unmatured),
losses, rights of set off or deduction asserted or assertable against the other
party in any manner relating to the Lease, or arising in connection with the
Leased Premises or the Project.

 

[Remainder of Page Intentionally Left Blank]

 

5

 

 

 

IN WITNESS WHEREOF, this Amendment is dated effective as of the date and year
first written above.

 

WITNESS:   LANDLORD:                 SPUS7 MIAMI ACC, LP,       a Delaware
limited partnership           By: /s/ Diana Parker   By: /s/ Claudia Walraven
Name: Diana Parker   Name: Claudia Walraven       Title: Asst. V.P. By: /s/
Richard Bamonte   Date: 6.30.15 Name: Richard Bamonte                 By: /s/
Andy Olvera   By: /s/ Mark Zikakis Name: Andy Olvera   Name: Mark Zikakis      
Title: Vice President By: /s/ Lindsay Louie   Date: 6.30.15 Name: Lindsay Louie
                WITNESS:   TENANT:                 NCL (BAHAMAS) LTD.,       a
Bermuda company, d/b/a Norwegian Cruise Line           By: /s/ Victor M.
Gonzalez   By: /s/ Frank Del Rio Name: Victor M. Gonzalez   Name: Frank Del Rio
      Title: Chief Executive Officer By: /s/ Lincoln M. Vidal   Date: 6/26/15
Name: Lincoln M. Vidal      

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor under the original Guaranty of Lease dated November
27, 2006 (the “Guaranty”), does hereby consent to the foregoing Amendment.
Guarantor acknowledges and agrees that the Guaranty is in full force and effect
and shall continue to apply to the Lease, as amended by this Amendment.

 

NCL CORPORATION LTD.,

a Bermuda company

 

By: /s/ Frank Del Rio   Name: Frank Del Rio   Title:   President & CEO  

 

6

 

 

EXHIBIT A

 

EXPANSION PREMISES

 

[ex10-2pg7.jpg]

 

7

 

  

EXHIBIT B

 

WORK LETTER

 

This is the Work Letter referred to in and specifically made a part of the
Amendment to which this Exhibit B is annexed, covering the entire Leased
Premises, including the Expansion Premises, as more particularly described in
the Amendment. Landlord and Tenant agree as follows:

 

1.           Defined Terms. The following defined terms shall have the meaning
set forth below and, unless provided to the contrary herein, the remaining
defined terms shall have the meaning set forth in the Lease, as amended:

 

Landlord's Representative:Suzanne Russo of CBRE, Inc. Landlord has designated
Landlord's Representative as its sole representative with respect to the matters
set forth in this Work Letter, who shall have full authority and responsibility
to act on behalf of Landlord as required in this Work Letter. Landlord shall not
change Landlord's Representative except upon prior written notice to Tenant.
Tenant acknowledges that neither Tenant's architect nor any contractor engaged
by Tenant is Landlord's agent and neither entity has authority to enter into
agreements on Landlord's behalf or otherwise bind Landlord.

 

Tenant's Representative:Victor Gonzalez of Norwegian Cruise Line, or such other
person as may be designated in writing by Tenant. Tenant has designated Tenant's
Representative as its representative with respect to the matters set forth in
this Work Letter, who shall have full authority and responsibility to act on
behalf of Tenant as required in this Work Letter. Tenant shall not change
Tenant's Representative except upon prior written notice to Landlord.

 

Allowance:[*] (i.e., [*] per rentable square foot of space in the Expansion
Premises (the "Tenant Improvement Allowance") to be used for, among other
things, permitting, design, construction, interior improvements, cabling and
relocation expenses in the Expansion Premises. Up [*] of the Tenant Improvement
Allowance may be used towards Tenant’s soft costs (including, but not limited
to, furniture fixtures, equipment and Base Rental).

 

Additional Allowance:An additional [*] (the "Additional Allowance") may be used
for the purchase, use, and maintenance of golf carts and/or Tenant may apply the
Additional Allowance towards Tenant’s Base Rental obligations. Tenant shall be
solely responsible for the purchase, use and maintenance of any golf carts. Any
golf carts shall be stored in garage associated with Building 11 after-hours.

 

Construction Management Fee:None.

 

8

 

  

General Contractor:City Construction Group (which is hereby approved by
Landlord), or such other general contractor approved by Landlord, which approval
shall not be unreasonably withheld, conditioned or delayed.

 

2.           Landlord’s Work. Subject to Section 2(e) of the Amendment, Tenant
accepts the Expansion Premises in its current “AS IS” condition and acknowledges
that Landlord shall have no obligation to do any work in or on the Expansion
Premises to render it ready for Tenant's use or occupancy. Landlord will be
constructing a lunchroom in Suite 101 of Building 8 (which is not part of the
Leased Premises) which shall be accessible to Tenant and shared by other tenants
and employees in Building 8. Landlord and Tenant hereby acknowledge and agree
that with respect to the west half of the floor, the existing hallway providing
access to the Lunchroom and adjacent bathrooms shall remain a common area
hallway with full access by all tenants and visitors to the Building. Landlord
shall cause to be prepared detailed architectural, mechanical and engineering
plans, including all dimensions and specifications for all work to be performed
by Landlord in Suite 101. Tenant shall cooperate as necessary regarding Tenant’s
use of adjoining common areas so as to allow access by Landlord through the
common areas to perform Landlord’s Work in Suite 101.

 

3.           Tenant Improvements. The “Tenant Improvements” shall mean the
interior walls, partitions, doors, door hardware, wall coverings, wall base,
counters, lighting fixtures, electrical and telephone wiring, cabling for
computers, electrical outlets, ceilings, floor and window coverings, that
portion of the HVAC system located within any portion of the Expansion Premises,
that portion of the fire sprinklers system located within any portion of the
Leased Premises (including the Expansion Premises), and other items of general
applicability that Tenant desires to be installed in the interior of the
Expansion Premises. Tenant Improvements shall also include the construction of a
café on the first (1st) Floor of the Expansion Premises. Landlord acknowledges
Tenant’s intent to design and operate the café solely for use by Tenant’s
employees and invited guests. Tenant hereby acknowledges and agrees the café
will not receive exposure in Building 8’s main lobby and the entrance to the
café shall be located as shown on attached Exhibit E. With respect to the
existing main lobby glass doors and side panels, Tenant hereby acknowledges and
agrees that said doors and side panels shall be frosted and shall not be a means
of ingress and egress to the café. Tenant shall promptly commence and diligently
prosecute to full completion Tenant Improvements in accordance with the Drawings
(defined below). Tenant shall have four (4) months from each applicable Delivery
Date for construction of the Expansion Premises. The parties agree that no
demolition work or other Tenant Improvements shall be commenced within the
Expansion Premises until such time as Tenant has provided to Landlord copies of
the building permits required to be obtained from all applicable governmental
authorities. All materials, work, installations, equipment and decorations of
any nature whatsoever brought on or installed in the Expansion Premises before
the applicable Expansion Commencement Date or during the Expansion Term shall be
at Tenant's risk, and neither Landlord nor any party acting on Landlord's behalf
shall be responsible for any damage thereto or loss or destruction thereof due
to any reason or cause whatsoever, excluding by reason of Landlord's negligence
or willful or criminal misconduct. Notwithstanding anything set forth in this
Amendment to the contrary, Tenant shall have the right, in its sole discretion,
to apply all or any portion of the Tenant Improvement Allowance to performing
Alterations (as defined in and pursuant to Section 5(e) of the Original Lease)
to the Expansion Premises.

 

4.           Drawings. Tenant shall engage and pay for the services of a
licensed architect to prepare a space layout, drawings and specifications for
all Tenant Improvements (the “Drawings”), which architect shall be subject to
Landlord's approval, not to be unreasonably withheld, conditioned or delayed
(the

 

9

 

 

“Architect”). Tenant shall devote such time in consultation with the Architect
as shall be necessary to enable the Architect to develop complete and detailed
architectural, mechanical and engineering drawings and specifications, as
necessary, for the construction of Tenant Improvements, showing thereon all
Tenant Improvements. Tenant hereby acknowledges and agrees that it is Tenant's
sole and exclusive responsibility to cause the Premises and the Drawings to
comply with all applicable laws, including the Americans with Disabilities Act
and other ordinances, orders, rules, regulations and requirements of all
governmental authorities having jurisdiction thereof.

 

5.           Landlord's Approval.  On or before the applicable Time Limit set
forth below, Tenant shall submit to Landlord an electronic PDF copy, electronic
CAD copy and hard copy of the complete and final Drawings for Tenant
Improvements. The Drawings shall be subject to the approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. If Landlord
should disapprove such Drawings, Landlord shall specify to Tenant, in writing,
the reasons for its disapproval and Tenant shall cause the same to be revised to
meet the Landlord and Tenant's mutual reasonable satisfaction and shall resubmit
the same to Landlord, as so revised, on or before the applicable Time Limit set
forth below.

 

6.           Changes. Tenant may request reasonable changes in the Drawings;
provided, however, that (a) no change shall be made to the Drawings without
Landlord's Representative's prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed; (b) no such request shall effect
any structural change in Building 8 or otherwise render any portion of the
Expansion Premises or the building within which such portion is situated in
violation of applicable laws; (c) Tenant shall pay any additional costs required
to implement such change, including, without limitation, architecture and other
consultant fees, and increases in construction costs; and (d) such requests
shall constitute an agreement by Tenant to any delay in completion caused by
Landlord's reviewing, and processing such change. If Tenant requests or causes
any change, addition or deletion to the Premises to be necessary after approval
of the Drawings, a request for the change shall be submitted to Landlord's
Representative, accompanied by revised plans prepared by the Architect, all at
Tenant's sole expense.

 

7.           Tenant's Contractors.  It is understood and agreed by the parties
that, as hereinafter set forth, Tenant has elected to retain a general
contractor and arrange for the construction and installation of Tenant
Improvements itself in a good and workmanlike manner by contractors and
subcontractors.” On or before the applicable Time Limit set forth below, Tenant
shall submit to Landlord the names of the general contractor, electrical,
ventilation, plumbing and heating subcontractors (hereinafter “Major
Subcontractors”), as applicable, for Landlord's approval, which approval shall
not be unreasonably withheld, conditioned or delayed. If Landlord shall reject
any Major Subcontractor, Landlord shall advise Tenant, in writing, of the
reason(s) and Tenant shall choose another Major Subcontractor. Along with
Tenant's notice of its Major Subcontractors, Tenant shall notify Landlord of its
estimate of the total costs for Tenant Improvements.

 

8.           Tenant's Construction of Tenant Improvements.

 

(a)          Payment; Liens. Tenant shall promptly pay any and all costs and
expenses in connection with or arising out of the performance of Tenant
Improvements and shall furnish to Landlord evidence of such payment upon
request. In the event any lien is filed against the building within which any
Tenant Improvements are performed by Tenant as set forth herein, or against
Tenant's leasehold interest therein, the provisions of Article 5(g) of the
Original Lease shall apply.

 

(b)          Indemnity. Tenant shall indemnify, defend (with counsel reasonably
satisfactory to

 

10

 

 

Landlord and Tenant) and hold Landlord harmless from and against any and all
suits, claims, actions, loss, cost or expense (including claims for workers'
compensation, attorneys' fees and costs) based on personal injury, property
damage or contract claims (including, but not limited to claims for breach of
warranty) arising from Tenant Improvements. Tenant shall repair or replace (or,
at Landlord's election, reimburse Landlord for the commercially reasonable cost
of repairing or replacing) any portion of the building within which any Tenant
Improvements are performed by Tenant as set forth herein, or item of Landlord's
equipment or any of Landlord's real or personal property damaged, lost or
destroyed by Tenant's contractors during construction of Tenant Improvements.

 

(c)          Contractors. The Major Subcontractors employed by Tenant and any
subcontractors thereof shall be (i) duly licensed in the state in which the
Premises are located, and (ii) except as otherwise approved herein, subject to
Landlord's prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. On or before ten (10) business days prior to
the commencement of any construction activity in the applicable portion of the
Expansion Premises, Tenant and Tenant's contractors shall obtain and provide
Landlord with certificates evidencing Workers' Compensation, public liability
and property damage insurance in amounts and forms and with companies reasonably
satisfactory to Landlord. If Landlord should disapprove such insurance, Landlord
shall specify to Tenant the reasons for its disapproval within five (5) business
days after delivery of such certificates. Tenant's agreement with its
contractors shall require such contractors to provide daily clean up of the
construction area to the extent such clean up is necessitated by the
construction of Tenant Improvements, and to take reasonable steps to minimize
interference with other tenants' use and occupancy of the Building. Nothing
contained herein shall make or constitute Tenant as the agent of Landlord.
Tenant and Tenant's contractors shall comply with any other reasonable rules,
regulations or requirements that Landlord may impose. Notwithstanding anything
to the contrary, Tenant’s contractors shall not be charged for the use of
parking, utilities, elevators use or security costs. To the extent reasonably
required by Tenant during construction of Tenant Improvements, Landlord shall
use commercially reasonable efforts to provide Tenant with space for a storage
container, the exact location and size of which shall be subject to Landlord’s
reasonable approval and discretion. Tenant shall be responsible to ensure that
the storage container satisfies all applicable laws. The storage container may
only be used for temporarily storing building materials or equipment which will
be incorporated into the Expansion Premises. All of the foregoing shall be
maintained by Tenant in a neat and orderly manner and shall not affect other
tenants in the Project. Tenant shall be solely responsible for all costs in
connection with the foregoing and the same shall only be in place for a
reasonable period of time as necessary to facilitate the Tenant Improvements.

 

(d)          Use of Common Areas. During the construction period and
installation of fixtures period, Tenant shall be allowed to use, at no cost to
Tenant, a freight elevator for the purpose of hoisting materials, equipment and
personnel to the Premises. Also during the construction period, Tenant shall
ensure that the Building and all common areas and the Expansion Premises are
kept in a clean and safe condition at all times. Further, all construction
activities shall be conducted so as to use reasonable efforts to minimize
interference with the use and occupancy of the Building by the tenants thereof.
Such entry shall be deemed to be under all the terms, covenants, provisions and
conditions of the Lease, as amended.

 

(e)          Coordination. All work performed by Tenant shall be coordinated
with Landlord’s Representative. Tenant shall use commercially reasonable efforts
to timely notify and invite Landlord’s Representative to construction meetings
(with contractors, engineers, architects and others), and supply all
documentation reasonably requested by Landlord’s Representative.

 

11

 

 

(f)          Assumption of Risk. All materials, work, installations, equipment
and decorations of any nature whatsoever brought on or installed in the Premises
pursuant to the provisions of this Work Letter before the commencement of the
Term or throughout the Term shall be at Tenant's risk, and neither Landlord nor
any party acting on Landlord's behalf shall be responsible for any damage
thereto or loss or destruction thereof due to any reason or cause whatsoever,
excluding by reason of Landlord or such other party's gross negligence or
willful or criminal misconduct.

 

9.           Time Limits. The following maximum time limits and periods shall be
allowed for the indicated matters:

 

Action   Time Limit       Tenant submits Drawings to Landlord for review and
approval.   On or before 60 days after the date of mutual execution of this
Amendment.       Landlord notifies Tenant and the Architect of its approval of
the Drawings with any required changes in detail.   On or before 10 business
days after the date of Landlord's receipt of the Drawings.       Tenant notifies
Landlord of its selection of major subcontractors.   On or before 60 days after
the date of mutual execution of this Amendment.       Landlord
approves/disapproves Tenant's major subcontractors.   On or before 7 business
days after the date of Landlord's receipt of the list of major subcontractors.  
    If applicable, Landlord and Tenant mutually approve the final revised list
of major subcontractors.   On or before 3 business days after the date of
Landlord's receipt of a revised list of major subcontractors.       If
applicable, Landlord and Tenant mutually approve the final revised Drawings.  
On or before 5 business days after the date of Landlord's receipt of revised
Drawings.       Tenant submits Drawings for building permit, if applicable.   On
or after the date Tenant and Landlord mutually approve the final, revised
Drawings.       Tenant allowed access to the applicable portion of the Expansion
Premises to commence Construction of Tenant Improvements   After providing
copies of the building permit(s) and the contractors meeting all of Landlord’s
insurance requirements.

 

Except as may be otherwise specifically provided for herein, in all instances
where either Tenant's or Landlord's approval is required, if no written notice
of disapproval is given within the applicable Time Limit, at the end of such
period the applicable party shall be deemed to have given its approval and the
next succeeding time period shall commence. Any delay in any of the foregoing
dates (including any

 

12

 

 

“re-do”, continuation or abatement of any item due to Tenant's or Landlord's
disapproval thereof) shall automatically delay all subsequent deadlines by a
like amount of time.

 

10.          Tenant Improvement Allowance.  Landlord shall contribute to the
costs and expenses of all costs for the planning and design of Tenant
Improvements, including all permits, licenses and construction fees and
constructing Tenant Work in an amount not to exceed the Tenant Improvement
Allowance. If the final costs for Tenant Improvements exceed Tenant Improvement
Allowance, Tenant shall be responsible for such excess costs. If the total cost
of performing Tenant Improvements is less than the Tenant Improvement Allowance,
portions of the Tenant Improvement Allowance may be used towards Tenant's soft
costs and existing Lease obligations in accordance with Section 1 of this Work
Letter. Landlord shall pay the Tenant Improvement Allowance to Tenant consistent
with the terms and conditions of this Section. After Tenant Improvements are
complete (as provided under Section 11 hereof), Tenant may submit to Landlord a
request in writing (the “Final Draw Request”) for the Tenant Improvement
Allowance which request shall include: (a) “as-built“ drawings showing all of
Tenant Improvements, (b) a detailed breakdown of Tenant's final and total
construction costs, together with receipted invoices showing payment thereof,
(c) a certified, written statement from the Architect that all of Tenant
Improvements has been completed in accordance with the Drawings, (d) all
required AIA forms, supporting final lien waivers, and releases executed by the
Architect, General Contractor, the Major Subcontractors and all subcontractors
and suppliers in connection with Tenant Improvements, (e) a copy of a
certificate of occupancy or amended certificate of occupancy required with
respect to the Expansion Premises, if applicable, together with all licenses,
certificates, permits and other government authorizations necessary in
connection with Tenant Improvements and the operation of Tenant's business from
the Expansion Premises, and (f) proof reasonably satisfactory to Landlord that
Tenant has complied with all of the conditions set forth in this Work Letter and
has satisfactorily completed Tenant Improvements.” Upon Landlord's receipt and
approval of the Final Draw Request, Landlord shall pay the balance of the Tenant
Improvement Allowance. Payment by Landlord shall be made within thirty (30)
days, unless Landlord notifies Tenant, in writing, of its rejection (and the
reasons therefor) of any or all of the Final Draw Request. To the extent
Landlord does not so reject any portion of said Final Draw Request, Landlord
shall timely pay the Final Draw Request. Notwithstanding the foregoing to the
contrary, but subject to Section 1 of this Work Letter, Landlord will pay the
amount of the Tenant Improvement Allowance to Tenant in progress payments (not
more often than monthly) after the applicable Actual Delivery Dates. Such
progress payments will be made not later than thirty (30) days after receipt by
Landlord from Tenant of copies of Tenant’s invoices from its Architect or
General Contractor together with a certificate from Tenant indicating that the
work to which such invoices relate has been substantially completed and/or the
materials to which such invoices relate have been installed in, or delivered to,
the applicable portion of the Expansion Premises. Such progress payments will be
made payable to Tenant and will be for the undisputed amount of the submitted
invoices, less a ten percent (10%) retainage (which shall not be released until
such time as Landlord has received the Final Draw Request). As a condition
precedent to Landlord’s issuing any such progress payment subsequent to the
first such progress payment, Tenant will deliver to Landlord an original lien
waiver from its general contractor waiving any claim for a mechanic’s or
materialman’s lien with respect to the labor and materials reflected in the
invoices submitted for the immediately preceding progress payment.

 

11.          Substantial Completion. Tenant Improvements shall be deemed
substantially complete when all work called for by the Drawings has been
finished and the applicable portion of the Expansion Premises is ready to be
used and occupied by Tenant, even though minor items may remain to be installed,
finished or corrected (“Substantial Completion Date” or the “Date of Substantial
Completion”). Tenant shall cause the contractors to diligently complete any
items of work not completed when the applicable portion

 

13

 

 

of the Expansion Premises are substantially complete. Substantial completion
shall have occurred notwithstanding punch list items. Promptly after the
Substantial Completion Date for any portion of the Expansion Premises, the
parties will execute an instrument in the form attached hereto as Exhibit C,
setting forth the applicable Expansion Commencement Date, so that said date is
certain and such instrument, when executed, is hereby made a part of this
Amendment and incorporated herein by reference.

 

12.         No Representations or Warranties. Notwithstanding anything to the
contrary contained in the Lease, as amended, or herein, Landlord's participation
in the preparation of the Drawings, the cost estimates for Tenant and the
construction of Tenant Improvements shall not constitute any representation or
warranty, express or implied, that (i) the Drawings are in conformity with
applicable governmental codes, regulations or rules or (ii) Tenant Improvements,
if built in accordance with the Drawings, will be suitable for Tenant's intended
purpose. Landlord's obligations shall be to review the Drawings; and any
additional cost or expense required for the modification thereof to more
adequately meet Tenant's use, whether during or after construction thereof,
shall be borne entirely by Tenant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14

 

  

EXHIBIT C

 

CONFIRMATION OF LEASE TERMS AND DATES

 

Re:Ninth Amendment to Lease (the “Amendment”) dated June 30, 2015, between SPUS7
MIAMI ACC, LP, a Delaware limited partnership (“Landlord”), and NCL (BAHAMAS)
LTD., a Bermuda company, d/b/a Norwegian Cruise Line (“Tenant”) for the premises
located at Building 8, 7300 Corporate Center Drive, Miami, Florida (“Expansion
Premises”).

 

The undersigned, as Tenant, hereby confirms as of this _____ day of _________,
2015, the following:

 

1.           The Actual Delivery Date of each of the following portions of the
Expansion Premises is as follows:

 

Space   RSF   Actual Delivery Date Suites 102 and 112   19,287   ______________,
2015 Suite 100   4,509   ______________, 2015 Suite 111   4,600  
______________, 2015

 

2.           The Expiration Date is January 31, 2028.

 

3.           The schedule of Base Rental is:

 

Dates   Annual Rate/RSF   Monthly Installment           __/__/__ - __/__/__  
$____________   $________________* __/__/__ - __/__/__   $____________  
$________________ __/__/__ - __/__/__   $____________   $________________
__/__/__ - __/__/__   $____________   $________________ __/__/__ - __/__/__  
$____________   $________________ __/__/__ - __/__/__   $____________  
$________________ __/__/__ - __/__/__   $____________   $________________
__/__/__ - __/__/__   $____________   $________________ __/__/__ - __/__/__  
$____________   $________________ __/__/__ - __/__/__   $____________  
$________________ __/__/__ - __/__/__   $____________   $________________
__/__/__ - __/__/__   $____________   $________________ __/__/__ - __/__/__  
$____________   $________________ __/__/__ - __/__/__   $____________  
$________________ __/__/__ - __/__/__   $____________   $________________
__/__/__ - __/__/__   $____________   $________________ __/__/__ - __/__/__  
$____________   $________________ __/__/__ - __/__/__   $____________  
$________________ __/__/__ - __/__/__   $____________   $________________
__/__/__ - __/__/__   $____________   $________________ __/__/__ - 01/31/28  
$____________   $________________

 

15

 



 

*Subject to the 12-full calendar month base rental abatement set forth in the
Amendment.

 

4.           Tenant has the right to use ____ parking spaces associated with the
Expansion Premises. Of which, _____ are located in the covered portion of the
parking garage adjacent to Building 8, _____ are uncovered parking spaces in the
parking lot associated with Building 8 and ____ are located at
____________________________________.

 

5.           All alterations and improvements required to be performed by
Landlord pursuant to the terms of the Amendment to prepare the Expansion
Premises for Tenant's initial occupancy have been satisfactorily completed.
There are no offsets or credits against Rent or other amounts owed by Tenant to
Landlord, except: ____________________________________________________. As of
the Effective Date, Landlord has fulfilled all of its obligations under the
Lease, as amended. The Lease, as amended, is in full force and effect and has
not been modified, altered, or amended. There are no defaults by Landlord.

 

  TENANT:   NCL (BAHAMAS) LTD.,   a Bermuda company, d/b/a Norwegian Cruise Line
      By:     Name:     Title:  

 

16

 

  

EXHIBIT D

PARKING



 [ex10-2pg18.jpg]

 

17

 

  

EXHIBIT E

LOCATION OF ENTRANCE TO café

 

 [ex10-2pg19.jpg]

 

18

 

